Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Acknowledgement is hereby made to the Preliminary Amendment filed 13 April 2021.  Claims 1-20 are pending in the application.   Claims 1-13 have been amended.  Claims 14-20 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (International Patent Application Publication No. WO 93/20860) in view of Nojiri et al. (U. S. Patent No. 5947703).
As to claim 1, Johnson discloses a magnetic levitation centrifugal pump (FIG.’s 2-5, Abstract) comprising: 
- at least one hollow body 14 (FIG. 2, p. 7, ln. 25) provided with at least one inlet connector 36 (p. 7, lls. 10-15) and with at least one outlet connector 38 Id., for blood (Abstract, “blood and other delicate fluids”); and 
- at least one rotor element 12 (p. 7, ln. 14), housed inside said at least one hollow body 14 and comprising at least one magnetic portion (p. 7, lls. 15-20, “driven magnets embedded in rotor”), where said at least one rotor element 12 can be commanded in rotation about an axis of rotation, without contact (Id., by virtue of its capability of being driven by a magnetic coupling), said at least one rotor element 12 comprising at least one revolving body 18 (p. 7, ln. 20, impeller) which defines an upper surface supporting a plurality of blades 30 which are adapted to convey blood towards said at least one outlet connector 38 (upon operation);  
wherein said upper surface has a substantially concave shape 32 (FIG. 2, blood flow passages formed along concave surfaces of impeller, as shown, forming recited substantially concave shape). 
Johnson is silent as to the rotor being commanded in rotation by a stator element associable with said at least one hollow body.  In this regard, Nojiri teaches a centrifugal blood pump assembly with its impeller, i. e., the revolving body, having embedded magnets 285a driven by stator coils 285d (col. 16, lls. 48-55) arranged in the manner claimed herein.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to drive the rotor with a stator element associable with the hollow body, yielding a predictable rotational drive source for the rotor with expected results.
Johnson is also silent as to said at least one revolving body comprises at least one through hole which is positioned along said axis of rotation.  In this regard, Nojiri teaches a centrifugal blood pump impeller/rotor 223 having a through hole 224 positioned along its rotation axis (FIG.’s 19-22, col. 12, ln. 65 to col. 13, ln. 5).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a through-hole in the impeller/rotor in order to prevent damage to the blood due to stagnation under the rotor as suggested by Johnson (col. 1, lls. 46-52).  
As to claim 2, Johnson further discloses upper surface has a curvilinear extension to define a saddle (proximate 45) which is adapted to receive the blood entering said inlet connector (refer to an Annotated copy of Johnson FIG. 3 attached below, as shown and indicated, note that upper surface of blood flow passage 32 also forms a recited saddle under broadest reasonable interpretation of the term).

    PNG
    media_image1.png
    510
    670
    media_image1.png
    Greyscale

Annotated Johnson FIG. 3 

As to claim 3, once modified, the applied art further teaches or suggests said hole has a first opening facing said upper surface (as shown, upon modification).
As to claim 4, once modified, the applied art further teaches or suggests said upper surface has a joining profile with said first opening (upon modification, any surface that intersects with the opening would form a joining profile within the broadest reasonable interpretation of the term - Applicant’s specification does not provide a special definition of this term).
	As to claim 5, Johnson further discloses said hollow body 14 has a bottom wall 16 (FIG. 2, shown) and upon modification, Nojiri further teaches said hole 224 has a second opening (bottom of hole 224, shown in FIG. 19), opposite said first opening which faces said bottom wall 16 (Johnson -  once modified).
	As to claim 6, Johnson further discloses said plurality of blades 30 have a coupling profile to said upper surface having a substantially curvilinear extension (Annotated Johnson FIG. 3, as shown and indicated, - the recited curvilinear extension of the coupling profile is interpreted as the area where the blade 30 intersects passage 32 forming an angled or curved extension under the broadest reasonable interpretation of the term).
As to claim 14, refer to the rejection of claim 5 above.
As to claims 18-20, refer to the rejection of claim 6 above. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (International Patent Application Publication No. WO 93/20860) in view of Nojiri et al. (U. S. Patent No. 5947703) as applied to claim 6 above, further in view of Westphal et al. (International Patent Application Publication No. WO 95/00185).
As to claims 7 and 8, the applied art is discussed about but is silent as to said plurality of blades have an upper profile, opposite said coupling profile having a substantially rectilinear extension, as recited in claim 7; or that said blades have a joining profile of said coupling profile to said upper profile, where said joining profile protrudes with respect to the overall dimensions of said revolving body (interpreted in accordance with Applicant’s definition of the term overall dimensions in the spec. at p. 4, lls. 19-22 as protruding transversely of the axis of rotation from the revolving body itself), as recited in claim 8.   In this regard, Westphal teaches a blood pump having an impeller 13 with blades 34 having an upper profile with a substantially rectilinear extension 13 (FIG. 1, Abstract, as shown,  upper surface of blade is substantially straight) with the joining profile protruding with respect to the revolving body, or rotor in the manner claimed (Id., as shown, as blade tip portion extends transversely, or radially, outward from elements 30, 32 of the revolving body).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the blade profile of Johnson with the blade profile of Westphal as a simple substitution of one known blade profile for another, known to yield predictable blood pumping performance with expected results.  
The use of the blade profile of Westphal in the combination of Johnson is considered a simple substiture of one known blade profile for that of another.  Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
	

Allowable Subject Matter
Claims 9-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mori (U. S. Patent Application Publication No. 2020/015574) discloses a state of the art centrifugal blood pump with an impeller 14 having a concave shaped upper surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746